Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to communication:  response to election filed on 01/12/2021 
Claims 16 are currently pending in this application.  Applicants have elected Group I (claims 1-13). 
The IDS filed on 12/02/2020 has been accepted.  

Election/Restrictions
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2021.
Applicant's election with traverse of the restriction requirement in the reply filed on 01/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive.  As seen in the restriction requirement, the claims can be classified in different groups/subgroups.  Further, there are elements in the first group that are not in the second group, and vice versa.  Because of such differences, an undue burden arises as the search for one group is not required for the second group, and the search for the second group is not required for the first group. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1-13, the independent claims recite a processor to “acquire the location information from the server using the authentication information.”  However, before this cited limitation, the processor is configured to receive authentication information for sharing the location information and transmitting the authentication information to an external device (such that the external device receives the location information from the server.).  It is thus unclear why the processor (and not the external device) acquires the location information from the server using the authentication information.  Further, in many of the dependent claims, the claims recite details on the processor acquiring location information (not the external device).  As the preamble for the independent claims recite an apparatus/medium for sharing location information, and the bulk of the claims recite sharing authentication information to an external 
As per claims 1-13, the independent claims recite “such that the external device receives the location information from the server.”  The term “such that” implies a result occurs consequently because of certain actions.  However, it is unclear what the metes and bounds of the claims are as such actions or steps are not actively claimed.  Such terms are similar to intended use language, and it is unclear how such terms further limit the claimed invention.  
	As per claim 12, the claims recite the processor to authenticate the eternal device using the autehtnication information and transmitting the location information to the authenticated external device.  Again, similar to the rejection above, this is very unclear as the authentication information is seemingly used to authenticate the external device to the server.  It is thus unclear why the external device would then need to authenticate itself to the processor to receive the location information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over. Ketharaju US Patent No. 10/200,364 (hereinafter Ketharaju), in view of Miljkovic et al. US Patent Application Publication 2013/0274953 (hereinafter Miljkovic)

As per claim 1, Ketharaju teaches an apparatus for sharing location information of a vehicle, the apparatus comprising: a communication circuit configured to communicate with a server (col. 12 lines 54-68 with user smart phone receiving token from server computer; see col. 12 lines 8-20 for details on device); a processor electrically connected with the communication circuit (see col. 12 lines 8-20 for smart phone which has processor/communication circuit; wherein the processor is configured to: receive, via the communication circuit, authentication information for sharing information of the user (col. 12 lines 35-55 with server sending token to user); transmit, via the communication circuit, the authentication information to an external device, which is a target for sahrign the authentication information, such that the external device receives information from the server (col. 12 lines 54-65 wherein smart phone may pass token to an embedded device such as an IOT device).
	Although Ketharaju teaches receiving authentication information and transmitting the authentication information to an external device, Ketharaju does not explicitly teach wherein 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ketharaju with Miljkovic.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an inexpensive way to gather and report vehicle information (paragraph 6 of Miljkovic).
	As per claim 4, it would have been obvious over the Ketharaju combination wherein the processor is configured to acquire the location information through a web-page provide provided by the server (Miljkovic paragraph 38 with providing a link to a server that can access location).
	As per claim 6, it would have been obvious over the Ketharaju combination wherein the processor is configured to acquire the location information through a notification provided by the server (Miljkovic paragraph 36-37 with providing location of vehicle to user via the server).
	As per claim 10, it would have been obvious over the Ketharaju combination wherein the authentication information allows the external device to receive the lcoatio information through authentication by the server (Miljkovic paragraph 38 wherein other users may use pin or password to get location inforamtion).

	As per claim 12, it would have been obvious over the Ketharaju combination wherein the processor is configured to: authenticate the external device using the authentication information and transmit, via the communication circuit, the location information to the authenticated external device (Milkjovic paragarph 38 wherein user/processor shared the location and password to external devices to obtain location information)
	Claim 13 is rejected using the same basis of arguments used to reject claim 1 above.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the Ketharaju combination as applied above, and further in view of Jablonski 2019/0208024 (hereinafter Jablonski).
	As per claim 2, the Ketharaju combination does not explicitly teach wherein the external device is selected depending on a type of a service to be provided using the location information.  However, choosing an external device depending on a type of service to be provided would have been obvious. For example, see Jablonski (Figure 4 and Figure 6, with finding accessible IOT devices, and selecting the IOT device thing device based on task it performs; see also paragraph 73 and throughout).

As per claim 3, the Ketharaju combination does not expliciktly teach wherein the external device is selected based on user input provided to the apparatus.  However, selecting external devices based on user input is notoriously well known in the art.  For example, see Jablonski (paragraph 7 wherein user may select devices or functions).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ketharaju combination with Jablonski.  One of ordinary skill in the art would have been motivated to perform such an addition to provide devices to establish commuicaiton sessions with each and support collaborative tasks (paragraph 3 of Jablonski).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Ketharaju combination as applied above, and further in view Wagner et al. US Patent Application Publication 2013/0104035 (hereinafter Wagner).
As per claim 5, although the Ketharaju combination does not explicitly teach acquiring the location information in a HTTP response to an HTTP request provided by the server, this would have been obvious.  See the rejection of claim 4 of utilizing webpages for providing location information.  Utilizing a well known protocol, such as HTTP, would have been obvious to one of ordinary skill in the art as it would have been obvious to utilize well known protocols 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ketharaju combination with Wagner.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an easy way to provide a user’s location (paragraph 10).  	
	As per claim 7, the Ketharaju combination does not explicitly teach wherein the processor is configured to: periodically acquire the location information from the server using the authentication information.  However, acquiring location information from a server at designated/periodic times would have been obvious.  For example, see Wagner (paragraph 50, with setting certain times of days/week/scheduled times to allow location information to be retrieved from server). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ketharaju combination with Wagner.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an easy way to provide a user’s location (paragraph 10).  	

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Ketharaju combination as applied above, and further in view of Kustanowitz 2015/0168168 (hereinafter Kustanowitz).
	As per claim 8, the Ketharaju combination does not explicitly teach determine whether the vehicle enters and/or exits a specified location using the location information.  However, this would have been obvious.  Miljkovic already teaches the location of a vehicle based on 
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ketharaju combination with Kustanowitz.  One of ordinary skill in the art would have been motivated to perform such an addition to enable locating and tracking of different assets (paragraph 2 of Kustanowitz).
	As per claim 9, the Ketharaju combination does not explicitly teach determine whether the vehicle departs from, approaches, and/or arrives at a specified location using the location information.  However, this would have been obvious.  For example, see Kusanowitz (paragraph 11, 14, 15, 17 and throughout with tracking vehicle and estimating arrival times). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Ketharaju combination with Kustanowitz.  One of ordinary skill in the art would have been motivated to perform such an addition to enable locating and tracking of different assets (paragraph 2 of Kustanowitz).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495